Citation Nr: 1001065	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1952 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued a 20 percent 
disability rating for lumbosacral strain with degenerative 
joint disease.

The Veteran testified before the undersigned Veterans Law 
Judge via a videoconference hearing in November 2009.  A copy 
of the hearing transcript has been associated with the claims 
file.


FINDING OF FACT

The Veteran's lumbosacral strain with degenerative joint 
disease is manifested by forward flexion of the lumbar spine 
limited by pain to 30 degrees and combined range of motion 
for the lumbar spine limited by pain to 90 degrees; mild 
sciatic neuropathy and incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months are 
not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation of 40 percent for 
the Veteran's lumbosacral strain with degenerative joint 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5235 to 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated May 2008 was sent to the Veteran in accordance 
with VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, 
although such "veteran specific" notice was not provided, 
the Board may proceed.

The Veteran's service treatment records, private treatment 
records, VA authorized examination report, lay statements, 
and hearing transcript have been associated with the claims 
file.  The Board specifically notes that the Veteran was 
afforded a VA examination with respect to his low back 
disorder in June 2008, and an addendum to that opinion was 
provided in March 2009.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination with addendum obtained in this case is 
adequate as it contains a description of the history of the 
disability at issue; documents and considers the relevant 
medical facts and principles; and records the relevant 
findings for rating the Veteran's low back disorder.  
Although there is no indication that the claims file was 
available for review, the Board notes that the Veteran is 
seeking an increased evaluation for his service-connected 
condition, and therefore the present level of disability is 
the primary concern.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Applicable Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

It should be noted that VA regulations allow for the 
assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the 
Veteran filed his claim in April 2008, VA must review the 
evidence of record from April 2007, to determine if there was 
an ascertainable increase in the Veteran's low back 
disability.  In so doing, the Board must also consider all 
potentially applicable regulations pertaining to rating 
disabilities of the spine.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

The schedular criteria for rating the spine have been amended 
twice; once in September 2002, and again in September 2003.  
However, as the Veteran filed his claim for an increased 
rating of his low back disorder in April 2008, only the most 
recent criteria are to be applied.

Effective September 26, 2003, VA amended its Schedule for 
Rating Disabilities, to institute a general rating formula 
for evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2009).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve. Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (2009).

C.  Evidence

Private treatment records include a May 2008 x-ray report.  
Degenerative disease was seen at L2-3, L4-5, and L5-S1.  
There was mild multilevel degenerative change seen within the 
facet joints.  There was also a slight scoliotic curvature of 
the lumbar spine convex to the left at L2-3.

The Veteran was afforded a VA examination in June 2008.  With 
respect to his lumbar spine, the Veteran reported that he 
experienced constant pain which he described as 10/10.  He 
did not usually have flare-ups.  He took Etodolac 400 mg 
daily and Darvon every four to six hours as needed to treat 
the pain of both his back and knee conditions.  He was able 
to sleep for only 30 to 45 minutes at a time before waking up 
due to pain.  He could not do any lifting, bending, or 
running.  He experienced pain if he did much walking.  He had 
to push up with his arms to get up out of a chair.  He 
utilized a cane and back brace periodically, as well as a 
motorized scooter that he used at home.  He denied having any 
incapacitating episodes where he was ordered to bed by a 
doctor.

On physical examination, there was tenderness to palpation in 
the lumbar area with paraspinous muscle spasm.  Forward 
flexion was 30 degrees and extension was 10 degrees.  Lateral 
flexion was 10 degrees bilaterally, and rotation was 15 
degrees bilaterally.  The Veteran's range of motion in all 
vectors was limited by pain, described by the examiner as 
"considerable."  Pain was located in the lumbar area and 
did not radiate.  There was no additional loss of motion on 
repetitive use.  Ankle jerks were noted to be absent 
bilaterally.  X-rays revealed scoliosis convex to the left in 
the mid lumbar region.  Associated spurring and degenerative 
changes were noted throughout the lumbosacral spine, most 
prominently from L4 through S1 and L2-L3.  A March 2009 
addendum to the examination report noted that the absent 
ankle jerks were most likely related to age and not related 
to the Veteran's low back disorder.  The remaining function 
of both lower extremities was described as moderate.

Private treatment records include a December 2008 MRI report.  
There was evidence of disc degeneration, with almost complete 
loss of the L2-3 and L4-5 interspaces with prominent 
narrowing at L5-S1.  Reactive endplate bone reaction and 
irregularity were also noted at these involved interspaces.  
Central endplate herniation into the superior cortex of L1 
was also noted.  There was minimal bulging at all of these 
interspaces and at L3-4.  At L4-5, there was a bony 
hypertrophy associated with the disc space, which further 
compromised the lateral recesses.  Facet joint arthritis and 
posterior ligament hypertrophy was present at all 
interspaces, which also compromised the lateral recesses and 
neural formina.

The Veteran submitted a January 2009 statement in support of 
his claim.  With respect to his symptoms, he stated that 
previously he was able to walk three miles a day, perform 
yard work, serve as a caregiver to his wife, and be very 
active.  Now, he stayed in the house most of the time due to 
pain.  He was not able to rest and not able to be mobile.

The Veteran testified at a videoconference hearing in 
November 2009.  He reported receiving a steroid injection 
treatment, which relieved a "shocking" type pain in his 
back.  However, he was only eligible to receive two more such 
treatments, as the injections become dangerous after that.  
He stated that he wore Velcro shoes because he was unable to 
bend over and tie shoestrings.  To assist him, he had 
grabbing devices all over his house which he used to pick 
things up.  He also stated that he was unable to sit still 
long enough to drive because of pain, and that generally, 
there was no comfortable position that relieved his pain.  He 
testified that, once or twice per week, he experienced 
episodes in which he physically could not move for a period 
of 20 to 30 minutes.  He also reported being told that his 
back condition was inoperable.  The only course of action was 
to place a steel rod down his back, which would paralyze him.  
He further stated that he experienced pain down his back 
side, as well as some numbness in the left leg.  He also used 
a cane and wore a back brace.  Different braces were used 
depending on the circumstances.  The Veteran was able to 
dress himself, though leaning over too much caused his back 
to lock up.  He took muscle relaxants and pain pills.  

D.  Analysis

Based on the evidence of record, the Board finds that a 40 
percent disability rating is warranted for the Veteran's 
lumbosacral strain with degenerative joint disease.  VA 
examination revealed forward flexion to be limited to 30 
degrees by pain, which meets the schedular criteria for a 40 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine.  Moreover, additional factors such 
as the use of a cane and back brace, the use of muscle 
relaxants and pain medication, and the limitations on the 
Veteran's daily activities such as driving, suggest an 
overall disability picture that warrants a higher 40 percent 
rating.

A higher 50 percent rating is not warranted as there is no 
evidence of unfavorable ankylosis of the lumbar spine.  
Although the Veteran testified that he experienced episodes 
of paralysis once or twice per week for 20 to 30 minutes per 
episode, a rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is not 
appropriate as there is no evidence the Veteran was 
prescribed bed rest by a physician during the appeal period.

The Board has also considered separate ratings for 
neurological symptoms.  However, there is no objective 
evidence of neurologic abnormalities sufficient to warrant a 
separate rating.  Although the Veteran reported numbness in 
his left lower extremity, neurological findings were found to 
be intact during the June 2008 VA examination.  The March 
2009 addendum further noted that absent ankle jerks were due 
to age and not related to the Veteran's back condition, and 
that function of the lower extremities was otherwise 
moderate.  A comparison between these findings and the 
criteria under Diagnostic Code 8520 noted above suggests that 
a separate rating for these neurologic abnormalities is not 
warranted.

E.  Extraschedular Consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's low 
back condition with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his disability.  The June 2008 VA examination report 
indicated that there was no effect on the Veteran's 
occupation, and there is no indication that the Veteran's 
disability causes any impairment with employment over and 
above that which is already contemplated in the assigned 
schedular ratings, including the regulation of activities.  
The Board therefore has determined that referral of this case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A disability rating of 40 percent for lumbosacral strain with 
degenerative joint disease is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


